Citation Nr: 1723728	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  05-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In May 2011 and April 2016, the Board remanded this matter for further development.


FINDING OF FACT

The competent and credible evidence fails to establish the diagnosis of a seizure disorder at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See September 2006 VCAA Letter.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has also been afforded adequate assistance in response to his claim.  His pertinent Social Security Administration, service, VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations in August 2016, which are found to be adequate for adjudication purposes.  The Veteran has not challenged the adequacy of these examinations nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

This matter was remanded in May 2011 and April 2016 for further development including obtaining a new VA examination.  An EEG was suggested. The seizure examination in August 2016 did not include the requested diagnostic testing.  However, as will be discussed, the examiner competently and clearly explained why the clinical evidence of record failed to support the need for diagnostic testing to ascertain the etiology of the Veteran's symptomatology.  Therefore, the Board finds that the VA examiner substantially complied with the previous remand directives, as such remanding the claim again is unnecessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As the requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268(1998).

	(CONTINUED ON NEXT PAGE)



Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the medical evidence of record does not reflect that the Veteran has suffered from a seizure disorder, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Rather, his previously reported symptoms were clinically attributed to his already service-connected anxiety disorder.  Such serves as the basis for denying the Veteran's claim.

As discussed in the Board's April 2016 remand, the Veteran's November 2013 VA examination was inadequate and therefore will not be considered.  However, since this determination, the RO has obtained separate August 2016 VA seizure and psychiatric examinations.  Upon review of the claims file and in-person examinations, both examiners opined that the Veteran did not suffer from a separate seizure condition.  Instead, his symptomatology was a manifestation of his already service-connected anxiety disorder.  

The seizure examiner explained that although the Veteran had a head injury in-service, with resulting symptomatology akin to a Grand mal seizure, he no longer suffered from such seizures.  The examiner rationalized this finding against the Veteran's reported symptomatology.  He denied suffering from "tonic clonic activity" during his reported seizures; rather his sole symptom was "swallowing of his tongue."  There was also no verified evidence of loss of consciousness (LOC).  In this regard, the psychiatric examiner clarified that LOC was unlikely as the Veteran consistently reported being able to maintain control of portions of his body while experiencing "seizures."  Notably, his level of control was exacting enough to "insert various objects over his tongue to try to keep from swallowing it."  

The examiners then explained that the clinical records and the Veteran's lay assertions supported that his "seizures" manifested after high stress or anxiety ridden situations.  Such situations involved forced socialization or thinking of war related scenarios.  Significantly, his most recent "seizure" occurred on Independence Day 2016, following "thoughts and feelings that the patriotic holiday made him have."  In light of this information, the examiners were able to draw a correlation between his symptomatology and his acquired psychiatric disability.  The Board finds these opinions highly probative, as they are rationalized on clinical records, in-person observation and lay assertions.  

Acknowledgement is given to the lack of diagnostic testing prepared in conjunction with the Veteran's August 2016 seizure examination.  However, the seizure examiner essentially explained that review of the medical records failed to reveal evidence sufficient to warrant obtaining any brain imaging or EEG testing.  Instead, the current evidence clearly revealed the intertwined nature of his seizure like symptomatology to his anxiety disorder.  Moreover, his noted symptomatology simply did not match that associated with a true organic seizure disorder which could be identified through such testing.  The Board finds the examiner, an expert, has sufficiently rationalized why additional testing in the instant case is unwarranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Further, the record is silent as to a competent clinical opinion to the contrary.

In sum, the Veteran's reported symptomatology is already adequately considered and attributed to his 100 percent rated service-connected anxiety disorder.  Without medical evidence of a separate seizure disability, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and his claim fails on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for such a disability is not warranted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus are irrelevant.

The Board has considered the Veteran's lay assertions of symptomology.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These complaints are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Additionally, the Board finds the 2016 VA examiners expert discussions of the medical and lay evidence more probative.  As stated, these examiners have explicitly discussed the Veteran's clinical records and reported symptomatology in relation to medical standards for diagnosis.

The claim of entitlement to service connection for a seizure disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, supra.


ORDER

Entitlement to service connection for a seizure disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


